Exhibit 10.1
 
AMENDMENT NO. 1
TO
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT


This Amendment No. 1 (the “Amendment”) to the Private Placement Subscription
Agreement, dated as of June 30, 2008 (the “Subscription Agreement”), by and
between TraceGuard Technologies, Inc., a Nevada corporation (the “Company”), and
Joseph Grinkorn, an individual with a principal address of 56 Harrison Street,
Suite 504, New Rochelle, New York 10801 (“Grinkorn”), is made as of August 14,
2008. Terms used as defined terms herein and not otherwise defined shall have
the meanings provided therefor in the Subscription Agreement.


WHEREAS, the Company and Grinkorn entered into the Subscription Agreement,
pursuant to which Grinkorn agreed to purchase from the Company 7,333,333 Units
for a per Unit purchase price of US$0.15 and an aggregate purchase price of
US$1,100,000, each “Unit” being comprised of one share of common stock, $0.001
par value per share, of the Company (“Common Stock”) and one warrant to purchase
one share of Common Stock with an exercise price of $0.80 and a term of exercise
of three years;


WHEREAS, pursuant to Sections 7.1 and 7.2 of the Subscription Agreement, the
Company agreed to use commercially reasonable efforts to promptly appoint
Grinkorn to the Board of Directors of the Company (the “Board”) and to nominate
Grinkorn for election or reelection at the annual meetings of stockholders of
the Company, subject to the satisfaction of the Condition (as defined in Section
7.2 of the Subscription Agreement);


WHEREAS, pursuant to Section 2.1 of the Subscription Agreement, Grinkorn is
required to pay the aggregate purchase price in respective installments of
$200,000, $200,000, $200,000 and $500,000 on the dates specified therein;


WHEREAS, as of the date hereof, Grinkorn has paid $350,000 of the aggregate
purchase price to the Company and purchased 2,333,333 Units from the Company;


WHEREAS, as of the date hereof, Grinkorn has expressly stated to the Company
that, for personal reasons having nothing whatsoever to do with the Company, he
cannot pay any additional amounts toward the aggregate purchase price and shall
purchase no additional Units;


WHEREAS, the Company and Grinkorn wish to amend the Subscription Agreement to
reflect therein that the aggregate purchase price to be paid by Grinkorn shall
be US$350,000 and the aggregate number of Units to be sold by the Company to
Grinkorn shall be 2,333,333 Units; and
 
WHEREAS, the Company and Grinkorn wish to amend the Subscription Agreement to
terminate the Company’s covenants to appoint Grinkorn to the Board and to
nominate Grinkorn for election or reelection at the annual meetings of
stockholders of the Company, while agreeing to appoint Grinkorn to the Company’s
Advisory Board under certain circumstances.


NOW, THEREFORE, the parties hereto agree as follows:


--------------------------------------------------------------------------------



1. Section 2.1 of the Subscription Agreement is hereby amended by adding, at the
end of such Section, the following sentence: “The parties acknowledge that the
Subscriber has paid $350,000 to the Company as of August 14, 2008 entitling him
to 2,333,333 Units in the aggregate under this Subscription Agreement. As of
August 14, 2008, the Subscriber shall not be entitled to, nor be required to,
purchase any additional Units and any such right or obligation is hereby
canceled.”
 
2. Sections 7.1 and 7.2 of the Subscription Agreement are hereby deleted in
their entirety and replaced with the following new Section 7.1:
 
Section 7.1. The Company will use commercially reasonable efforts in light of
the needs and circumstances of the Company, as determined by the Board, to
appoint the Subscriber to its Advisory Board. Each of the Subscriber and the
Company reserve the right to terminate such appointment at any time, at will, in
either party's respective sole discretion.”


Grinkorn acknowledges that, as a result of the Amendment, there is no obligation
on the part of the Company to appoint him as a director on the Board or to
nominate him for election as a director on the Board. Any such obligation is
hereby canceled and declared to be void, and Grinkorn releases the Company from
any such obligation.
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first written above.
 

 
TRACEGUARD TECHNOLOGIES, INC.
       
By:
/s/ David Ben-Yair
   
Name: David Ben-Yair
   
Title: Chief Financial Officer
       
/s/ Joseph Grinkorn
 
JOSEPH GRINKORN


2

--------------------------------------------------------------------------------


 